1

2                           UNITED STATES DISTRICT COURT

3                          EASTERN DISTRICT OF CALIFORNIA

4

5    UNITED STATES OF AMERICA,                  No. 2:14-cr-169-GEB
6                   Plaintiff,
7         v.                                    ORDER
8    HARJIT JOHAL,
9                   Defendant.
10

11               Movant Harjit Johal filed an amended motion under 28

12   U.S.C. § 2255 on April 10, 2019, in which she seeks to vacate her

13   conviction    for    making    false      declarations    before   a   grand   jury

14   proscribed in 18 U.S.C. § 1623, and the 24-month sentence she

15   received for that conviction. Mot. at 6:21-23, ECF, 299.                         On

16   March 24, 2017, a jury found Johal guilty of making the following

17   materially false declarations before a grand jury: that she did

18   not buy pay stubs from Ray Kahn and she did pick peaches for Ray

19   Khan. “The paystubs were purchased so the purchaser could make

20   fraudulent unemployment claims.” (Paragraph 8 of the Presentence

21   Report (“PSR”) filed under seal on May 26, 2017).

22               Johal contends her motion should be granted because her

23   attorney    Gilbert    Roque       gave   her   constitutionally       ineffective

24   assistance when he only “advised her that being convicted of a

25   felony     would    result    in    her     deportation    regardless     of   the

26   punishment imposed.” Id. at 7:3-4. Johal argues this advice “was

27   a misstatement of law,” because a conviction is not a “deportable

28   offense for Ms. Johal if the sentence imposed is less than one
                                                1
1    year.” Id. at 7:4-7. Johal argues because of Roque’s misstatement

2    of law she went to trial, was convicted, and ultimately received

3    a 24-month deportable sentence for a perjury felony conviction

4    classified as an aggravated felony under 8 U.S.C. § 1101(a) (43);

5    and that the conviction was so classified because the sentence

6    imposed was not less than one year. Johal contends that had she

7    known that she would not risk being deported if the sentence she

8    received was less than a year she would not have “elected to take

9    her case to trial . . . ” Id. at 7:7.                              Johal argues that “had

10   [she]     been       properly         advised        as      to     potential         immigration

11   consequences [of a sentence], she would have sought a plea deal

12   for [a sentence] less than one year that allowed her to remain in

13   the United States, or pled guilty without an agreement and put

14   herself    at      the   mercy    of     the     Court.”          Id.       at    8:18-20.        This

15   argument      is    supported     by     Johal’s          following           averments      in    her

16   declaration        attached      to    her     motion:        “If       I    had    known    that    a

17   sentence of one year or more would result in deportation but less

18   than    one     year     would    not,       I       would    have          done    anything       and

19   everything in my power to secure a sentence of less than one

20   year.” Exh. 14 attached to Mot. at 2:25-28.                                 Johal also contends
21   that “[her] attorney was ineffective because he failed to notify

22   the court during sentencing that a sentence of one year or more

23   would result in his client’s deportation.” Id. at 8:21-22.

24                 The United States opposes the motion arguing it “should

25   be   denied        because    Johal      failed        to     meet          the    [Strickland      v.

26   Washington, 466 U.S. 668, 687 (1984),] standard necessary to show
27   her defense counsel was ineffective.” Opp. at 1:20-23, ECF 317.

28   Specifically, the United States argues:
                                                      2
1                   “[Johal’s]              claims      fail       on    both    Strickland

2    prongs       because       .       .    .    Johal        has      not—and     cannot-

3    establish      that        her     trial        counsel’s          performance       fell

4    below an objective standard of reasonableness, nor that

5    she    was     prejudiced              by   trial    counsel’s         performance.

6    Johal has failed to make such a showing because the

7    government never offered a plea agreement—let alone one

8    guaranteeing a sentence of less than one year—and there

9    is no constitutional right to a plea agreement, nor was

10   such a plea agreement readily available to Johal, nor

11   has Johal demonstrated a reasonable probability that

12   she would have accepted such a plea.                                Similarly, with

13   respect       to    the      sentencing           hearing,          trial    counsel’s

14   performance with respect to sentencing was objectively

15   reasonable         in   light          of   the    law,       and    Johal    was    not

16   prejudiced because there is no reasonable probability

17   that the Court would have imposed a sentence of less

18   than     one       year,       given        that     a    departure          based     on

19   immigration status is impermissible and the Court was

20   aware    of    Johal’s         proffered           sentencing         arguments       and
21   nevertheless imposed a sentence of twenty-four months

22   imprisonment.”

23                  “Here, Johal cannot meet th[e] high burden

24   [of]     establish[ing]                 that       she     was       prejudiced        by

25   counsel’s          performance:              even        if        trial     counsel’s

26   immigration advice was deficient, Johal could not have
27   pleaded guilty pursuant to a plea agreement that would

28   have    resulted        in     a       sentence     of     less      than    one     year
                                                  3
1          because there was no plea offer extended or available.

2          Further, Johal has not established that she would have

3          . . .     pleaded guilty, nor that there is a reasonable

4          probability that she would have received a sentence of

5          less than one year.”

6                       “Further,        Johal    cannot      establish      that       her

7          counsel was ineffective in failing to secure [a] plea

8          agreement because she insisted that she was innocent

9          throughout      the     proceedings.              Roque’s       declaration

10         [submitted      by    Johal    in     support     of     her    2255    Motion

11         confirms that Ms. Johal insisted she was innocent].

12         Roque’s declaration details the amount of time he spent

13         with    Johal   in    preparation         for    trial    and    notes   that

14         ‘[p]rior to trial, Harjit Johal assured [him] that her

15         testimony before the Grand Jury had been truthful.’”

16   Id at 2:1-12, 16:11-17, 14:15-21.

17                Johal filed a Reply on October 9, 2019 in which she

18   argues:   “A   competent      attorney       that      was   aware     of    Ms.    Johal’s

19   immigration circumstances would have continued negotiation with

20   the   government      seeking       out     the       best     plea    deal    to        avoid
21   deportation, and it is evident from the government’s emails that

22   such a deal was possible and available for Ms. Johal.” Reply at

23   13:13-17 ECF No. 333.)         The referenced emails do not support this

24   argument.

25                Strickland       states        “[w]hen      a      convicted       defendant

26   complains of the ineffectiveness of counsel's assistance, the
27   defendant must show that counsel's representation fell below an

28   objective      standard       of      reasonableness”            “under        prevailing
                                                 4
1    professional norms.”           Strickland, 466 U.S. at 687-88.                    Strickland

2    explains: “a court deciding an actual ineffectiveness claim must

3    judge the reasonableness of counsel's challenged conduct on the

4    facts of the particular case, viewed as of the time of counsel's

5    conduct [; and] must then determine whether, in light of all the

6    circumstances, the identified acts or omissions were outside the

7    wide range of professionally competent assistance . . . At the

8    same time, the court should recognize that counsel is strongly

9    presumed       to    have    rendered          adequate     assistance      and    made   all

10   significant decisions in the exercise of reasonable professional

11   judgment.” Id. at 690. Strickland also explains “any deficiencies

12   in counsel's performance must be prejudicial to the defense in

13   order      to        constitute          ineffective         assistance          under    the

14   Constitution,” and “a court need not determine whether counsel's

15   performance was deficient before examining the prejudice suffered

16   by the defendant as a result of the alleged deficiencies . . . If

17   it is easier to dispose of an ineffectiveness claim on the ground

18   of lack of sufficient prejudice, which we expect will often be

19   so, that course should be followed.” Strickland 466 U.S. at 692

20   and 697.
21                  “Strickland prejudice focuses on the outcome of the

22   proceeding          rather   than    a        defendant's    priorities      or     desires.

23   Because    a    defendant      has       no    right   to    be   offered    a    plea,   the

24   ultimate outcome of a plea negotiation depends on whether the

25   government is willing to agree to the plea the defendant is

26   willing to enter.            To prevail on that ground, a petitioner must
27   therefore       demonstrate          a        reasonable      probability         that    the

28   prosecution          would   have    accepted,         and    the   court        would    have
                                                      5
1    approved, a deal that had no adverse effect on the petitioner's

2    immigration status.” Kovacs v. United States, 744 F.3d 44, 52 (2d

3    Cir. 2014).

4                 Johal has not “show[n a] reasonable probability that

5    the government would have in fact made [her the] plea offer [she

6    desires].” Flood v. United States, 345 F.Supp.3d 599, 613 (D. Md.

7    2018) (internal citations and quotations omitted).                Nor has Johal

8    provided evidence that the plea offer she indicates Roque should

9    have proposed to the Government “would have been accepted by the

10   Government.” Cervantes-Conde v. United States, 2017 WL 3037375,

11   at *4 (D. Ariz. 2017).

12                Both     the   government’s     opposition    and   Johal’s      reply

13   contain the same emails between Roque and a prosecutor involving

14   the only plea bargain discussions. The emails evince that on

15   January 25, 2017 Roque wrote Assistant United States Attorney

16   Jared Dolan the following offer: “Hi Jared, I would like you to

17   consider a Pretrial Diversion Program for my client.” January 25,

18   2017 email chain between AUSA Jared Dolan and Gilbert Roque,

19   attached as Exhibit G to the Reply.            Dolan responded:

20                       “perjury is not the kind of offense where the
21        disposition you suggested is warranted. Further, given

22        that another defendant who is similarly situated                    to

23        [Johal] has already pleaded guilty in this case (Hamira

24        Chechi) I cannot think of a reason why we would extend

25        that    offer    to    [Johal].    If     [Johal]   wants   to   plead

26        guilty, I am happy to send an offer. But it does not
27        sound like we are on the same page and I don’t want to

28        waste     time    making    an    offer     that    will    never   be
                                            6
1           accepted.”

2    Hamira Chechi was also charged with making false declarations

3    before a grand jury in violation of 18 U.S.C. § 1623. Chechi

4    signed a plea agreement in 2015 and plead guilty to the perjury

5    charge on August 15, 2015 under that plea agreement. (Amended

6    Minutes filed August 6, 2015).                 Chechi’s and the government’s

7    plea   agreement     shows   that   the       parties    estimated         Chechi     would

8    receive    a     three-level     decrease       in      her    offense        level     for

9    acceptance     of   responsibility      and     that     her       advisory    guideline

10   range would be 15-21 months. Reply, Exhibit 19 at page 9.                               In

11   addition, the government agreed “to recommend at the time of

12   sentencing that [Chechi’s] sentence of imprisonment be reduced by

13   up to 50% of the applicable guideline sentence if she provides

14   substantial assistance to the government, pursuant to U.S.S.G. §

15   5Kl.1.” Id. at 5. At Chechi’s sentencing hearing in September

16   2017 the judge adopted the findings in the presentence report,

17   finding that Chechi’s offense level was 14, her criminal history

18   category was I, and her advisory guideline imprisonment range was

19   15 to 21 months.       (ECF No. 328 at 4.)           The government then moved

20   for a downward departure from the advisory guideline sentencing
21   range to a sentence of 8 months home detention and three years’

22   probation.       (Id. at 6-7.)          Dolan, the prosecutor making the

23   downward departure motion, stated: “Chechi had come forward at an

24   early stage. She debriefed,          . . . and           it        led     to additional

25   charges    and      successful    trial testimony             of     her    husband     at

26   the    trial   in    this    matter.”     (Id. at 6.)          The sentencing judge
27   adopted that recommendation.         (Id. at 8.)

28              The issue whether Roque’s failure to inform Johal that
                                               7
1    she would not be deported if the sentence she received was less

2    than a year was deficient representation need not be decided, and

3    Johal has not shown that Roque’s other representation was outside

4    of   the   wide     range       of   reasonable    professional        assistance        that

5    could be expected to be rendered, and the record reveals that

6    “the prejudice inquiry [is] dispositive.” Mancebo v. Adams, 435

7    F.3d   977,       979    (9th    Cir.   2006).          Johal   must    prove      she    was

8    prejudiced by the deficient representation by showing “there is a

9    reasonable        probability        that,   but   for    counsel's         unprofessional

10   errors, the result of the proceeding would have been different. A

11   reasonable probability is a probability sufficient to undermine

12   confidence        in     the    outcome.”     Strickland,        466        U.S.   at    694.

13   Further,

14                 The United States argues in its answer to the amended

15   motion: “Because there was no plea offer, Johal’s argument is

16   necessarily that her attorney was ineffective because he should

17   have negotiated and secured a plea offer that would not require

18   her to plead guilty to a removable offense.” Answer at 13:17-19.

19   The United States also argues: “Johal cannot establish that her

20   counsel was ineffective in failing to secure the desired plea
21   agreement because “she insisted that she was innocent throughout

22   the proceedings” and “[e]ven now, Johal refuses to acknowledge

23   that she was guilty.” Answer at 14:15-16, 23:9, ECF No. 317.

24                 Roque declares in his declaration attached to Johal’s

25   motion     that    Johal       proclaimed    to    be    innocent      of    the   indicted

26   charges, as follows:
27                           “Prior to trial, Harjit Johal assured me that

28          her testimony before the Grand Jury . . . On February
                                                  8
1            4, 2017, in making final preparations for trial . . . I

2            specifically recall advising Harjit Johal again that,

3            should a jury find her guilty of the charge, she would

4            be deportable, especially under the atmosphere coming

5            from    the    White   House    against    aliens      who    have   been

6            convicted of crimes. Harjit Johal said she understood

7            but nevertheless insisted she did not lie to the Grand

8            Jury and did pick peaches as she had declared.”

9    Exh. 13 attached to Mot. at 1:17-18, 21, 24-28.

10                  Since Johal insisted she did not lie to the Grand Jury,

11   Roque could have “reasonably understood that his client had no

12   interest in entering a guilty plea.” Welch v. United States, 370

13   Fed.Appx. 739, 743 (7th Cir. 2010). Roque was not required to

14   disregard Johal’s “protestations of innocence and independently

15   approach[] the government about a potential plea deal                             . . .

16   [Roque was] not require[d] to do that which is futile, and thus

17   [was]     not    mandate[d      to]    engage     in    the    empty    endeavor       of

18   negotiating a plea agreement for a client who has made it clear

19   that [she was innocent of the indicted charges].” Id.

20                  The    United   States     further      argues:       “Even   if     trial
21   counsel’s       immigration    advice    was    constitutionally         ineffective,

22   Johal    cannot       establish   a    reasonable      probability      that      correct

23   immigration advice would have resulted in her accepting a plea

24   agreement that resulted in a sentence of less than a year because

25   there was no such offer available to her.                     Johal’s trial counsel

26   cannot be faulted for the government’s decision not to offer a
27   plea agreement, let alone the exact one that Johal now wishes she

28   had.” Id. at 17:15-19.
                                                9
1                  “Even    [assuming],       without       deciding,    that      counsel's

2    failure to negotiate with the prosecutor amounted to deficient

3    performance      under    Strickland,       [Johal]       fails    to   satisfy    the

4    prejudice requirement. Without any showing that the prosecution

5    was willing to enter plea negotiations with [Johal likely to have

6    resulted in her receiving the sentence she seeks], . . . or that

7    the    resulting      sentence    would    have       been   different     than    that

8    imposed under the Sentencing Guidelines, all that [Johal] urges

9    is speculation, not a reasonable probability that the outcome

10   would have been different.”             United States v. Boone, 62 F.3d 323,

11   327 (10th Cir. 1995); Aguilar v. Alexander, 125 F.3d 815, 820–

12   821(9th Cir. 1997)(stating: “Aguilar apparently believes that his

13   trial    counsel      should     have    tried     harder    [to    obtain     a   plea

14   agreement], submitting a declaration from his attorney on appeal

15   that in his experience it is rare that one attempt results in a

16   plea    disposition,      and     that    it     is     ‘customary’     for    defense

17   attorneys to continue to press for negotiations [,and concluding

18   these] ‘shoulds’ and ‘customary’ practices do not rise to the

19   level    of    showing    that     Aguilar's          counsel's    performance      was

20   deficient.”).
21                 Johal “did not present any evidence that the government

22   would have been amenable to a plea deal [providing her with the

23   sentence she seeks]. Welch, 370 Fed.Appx at 743; Gallo-Vasquez v.

24   United States, 402 F.3d 793, 798 743 (7th Cir. 2005)(stating

25   “aside from the allegation contained in Gallo–Vasquez's motion,

26   there is no evidence that the government offered petitioner a
27   deal.’);      The record does not support Johal’s argument that she

28   could have received the plea bargain she seeks.
                                               10
1                   Johal    continued      arguing       her    innocence         through         Roque

2    during    the    sentencing       proceeding,            notwithstanding            the       jury’s

3    guilty verdict, by contending that the portion of the Presentence

4    Investigation         Report    (“PSR”)      finding       that    Johal      made        a    false

5    statement to the Grand Jury proscribed in § 1623 was incorrect

6    because “it's just a characterization where it was a jury that

7    indicated that Ms. Johal made a false statement, and so it's just

8    a     matter     of     including       [in        the     PSR     in        lieu     of       that

9    characterization] that it was the jury that found there was a

10   false statement.” Mot. Exh. 11, at 4:7-11. This argument is also

11   in Johal’s following written objection to the PSR as follows:

12                          “Johal did testify before the Grand Jury on

13          May 8, 2014, that she worked for Ray Khan in 2013 and

14          that she neither purchased pay stubs from Ray Khan or

15          anyone else. Notwithstanding the jury’s decision, Johal

16          objects to the characterization stated in the Final

17          Presentence       Investigation         Report       that       she    made    any

18          false declarations.          She does not dispute what others

19          may have told the Grand Jury.”

20   Def Johal’s Objs. 2:17-21, ECF 244.
21                  Johal’s written objections to the PSR also contain the

22   following arguments: “She had the right to go to trial and put

23   the    Government        through       its     proof       [,     she]       “has     suffered

24   extraordinarily         since    the    case        started       in    2014”       and        risks

25   “potential deportation from the United States.” Id. at 6:5-6, 12-

26   14. Johal also argued her decision to take “the case to trial
27   should not preclude the Court from considering the collateral

28   consequences she has suffered and will continue to suffer” “as a
                                                   11
1    convicted felon.” Id. at 6: 19-21.                   Johal also cites United

2    States v. Nesbeth, 188 F.Supp.3d 179, 198 (E.D.N.Y. 2016) in her

3    written sentencing objections in support of her argument that the

4    sentencing judge has considerable discretion to downwardly vary

5    from the advisory guidelines based on the collateral consequences

6    a   convicted     felon   endures,    and    argued    that   the    defendant   in

7    Nesbeth was “sentenced to one year of probation although she was

8    convicted    by    a   jury.   The   Court    took    into    consideration      the

9    collateral consequences that the defendant would be facing as a

10   convicted felon.” Obj. at 6:18-20 (Johal errored in her citation

11   to the page on which this opinion begins). Johal also includes in

12   her written sentencing objections the following arguments which

13   contradict her professed innocence: “The Court has the authority

14   to take into consideration the acts of Johal compared to the

15   alleged acts of all those who participated in the grand scheme of

16   the   conspiracy       masterminded    by     the     Khan    brothers.   Johal’s

17   participation       was   aberrant     behavior.”       Id.     at    5:6-8.     The

18   sentencing record does not show that this contradictory argument

19   was considered during the sentencing proceeding.

20                The record does not evince that Johal could have a
21   “reasonable expectation that [she] would, in fact, [have been]

22   sentenced to less than a year,” if Roque had more vigorously

23   argued the deportation risk to which she would be subjected if

24   her sentence was a year or a longer. United States v. Seepersad,

25   674 Fed.Appx. 69, 71, (2d Cir. 2017) cert. denied 138 S.Ct.

26   554(2017).      The Probation Officer concludes in Johal’s PSR that
27   no factors were identified warranting a departure or variance

28   from the advisory guideline sentencing range. Paragraphs 68 and
                                            12
1    71 in PSR, ECF 246. Further, the PSR contains information about

2    sentences       imposed      on     certain     co-defendants            in       this    case     and

3    defendants in related cases. PSR at 1-3. The sentencing judge

4    “adopt[ed]       the      findings         in        the        presentence          report       and

5    determine[d] them to be correct [, and stated t]he offense level

6    is 17, criminal history category I, [and] the advisory guideline

7    imprisonment range is 24 to 30 months.” Opp. Exh. J, at 10:4-7,

8    ECF 318. The sentencing judge “den[ied                           Johal’s]          request for a

9    departure” from the advisory guideline imprisonment range and

10   refused to exercise variance discretion, and “conclud[ed] that

11   the [18 U.S.C. §] 3553(a) sentencing factors favor [a sentence at

12   the bottom of the advisory guideline range].” Id. at 18:22-23;

13   C.f    Seepersad, 674 Fed.Appx. at 71 (finding that petitioner

14   failed to demonstrate that counsel’s misrepresentation of the

15   immigration consequences of his guilty plea by saying he “would

16   not be deported if [he] received less than one year in jail,” was

17   not prejudicial since “[t]he record makes clear that Seepersad

18   had   no    reasonable        expectation            that       he    would,       in     fact,    be

19   sentenced       to    less    than     a   year,”          in    light       of    the     advisory

20   guideline imprisonment range of 12 to 18 months, and what the
21   district judge said “[d]uring the plea colloquy[;] the district

22   court warned Seepersad that a below-Guidelines sentence ‘only

23   happens    in    very,       very    unusual     cases,’             where    ‘there      was     some

24   extraordinary         unusual       mitigating        factor;’         [and       Seepersad       also

25   considered what the district court said during the plea colloquy

26   finding that “during the plea colloquy the district court told
27   Seepersad       his    guilty       plea   ‘will       provide          the       basis    for     the

28   Immigration and Naturalization Service to deport you.’”). When
                                                     13
1    supervised released was imposed as part of Johal’s sentencing

2    judgment, she was placed on supervised release as follows: “Upon

3    release     from      imprisonment,       the     defendant    shall     be   placed   on

4    supervised release for a term of 12 months (unsupervised, if

5    deported.)” PSR at 16.

6                    Johal has not presented evidence “demonstrate[ing] ‘a

7    reasonable probability that [Roque] could have negotiated a plea

8    that did not impact [Johal’s] immigration status, [and Johal’s

9    contrary indications] rest[] entirely on bare assertions, without

10   .   .   .   supporting       evidence     in    the    record.”    United     States   v.

11   Nataniel, 2019 WL 653137, at *7 (E.D.N.Y. 2019).                              Therefore,

12   Johal has not shown she suffered prejudice because of Roque’s

13   asserted errors.

14                   Johal requests in her reply “that this court provide an

15   evidentiary hearing to resolve any factual disputes.” Reply at

16   16:18-19. Johal also states as follows in her reply:

17                         “Ms.    Johal       would        like   to   provide      an

18           additional declaration related to this case. She                         is

19           currently      detained      in    an     Immigration      and    Customs

20           Enforcement (“ICE”) facility in Mesa Verde, California,
21           which    is    282   miles    away      from    our   office.    We   have

22           scheduled a visit to see Ms. Johal with an interpreter

23           on October 16, 2019.          Subsequent to this visit, we will

24           provide the court a signed copy of her supplemental

25           declaration.”

26   Reply at 16:21-26.
27                   Johal has not been granted leave to expand the record,

28   and it is unclear why Johal desires to provide an additional
                                                  14
1    declaration related to this case, nor when she desires to file

2    what she references. Therefore, this portion of the reply is

3    disregarded.

4                   “The district court must grant a petitioner's motion

5    to hold an evidentiary hearing ‘[u]nless the motion and the

6    files    and    records           of   the   case    conclusively    show    that     the

7    [movant] is entitled to no relief.’ 28 U.S.C. § 2255. ‘To earn

8    the     right    to     a    [an       evidentiary]     hearing,    therefore,      [the

9    petitioner] is required to allege specific facts which, if true,

10   would entitle [her] to relief.’” Ortiz v. Stewart, 149 F.3d 923,

11   934 (9th Cir. 1998).

12                  Since the record does not contain facts showing either

13   that the United States would have agreed to a plea agreement

14   without the potential immigration consequences Johal seeks to

15   avoid,    or    that        the    sentencing       judge   would   have    imposed    the

16   sentence she seeks, the request for an evidentiary hearing is

17   denied.

18                  For the stated reasons, the amended motion under 28

19   U.S.C. § 2255 is DENIED, and a certificate of appealability does

20   not issue.
21                  The Clerk of Court shall enter judgment and close the

22   related civil case.

23                  Dated:       October 25, 2019

24

25

26
27

28
                                                   15
